DETAILED ACTION
Claims 12 and 25 have been cancelled.

Claims 1-11, 13-24, and 26-72 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-11, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular, a register circuit configured to latch the first selection signal in response to a control clock, wherein the control clock is a delayed version of the phase-shifted clock signal selected by the first selection signal and output by the first multiplexer circuit. Therefore, the claims are allowed.

Regarding claims 13-15 and 36-45, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular, a register circuit configured to latch the first selection signal in response to a control clock, wherein the control clock is a further selected one of the plurality of phase-shifted clock signals. Therefore, the claims are allowed.

Regarding claims 16-24, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular, the step of latching the value of the selection signal in response to a control clock, wherein the control clock is a delayed version of the selected one of the phase-shifted clock signals. Therefore, the claims are allowed.



Regarding claims 46-51, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular,9 4767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054a compensation circuit configured to determine a number of delay elements within the delay chain circuit which change state in response to one cycle of the reference clock signal; and wherein the control circuit adjusts a modulation depth of the waveform signal having the triangular wave profile in response to the determined number of delay elements.Therefore, the claims are allowed.

Regarding claims 52-57, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular,9 4767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054a compensation circuit configured to determine a number of delay elements within the delay chain circuit which change state in response to one cycle of the reference clock signal; and wherein the control circuit adjusts a number of quantization levels for the sigma-delta modulator in response to the determined number of delay elements. Therefore, the claims are allowed.

Regarding claims 58-60, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular,9 4767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054a sigma-delta modulator configured to convert the waveform signal to generate a modulated digital signal from which the values for the first selection signal are generated; and wherein the modulation depth is scaled by a compensation value to account 

Regarding claims 61-65, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular, the steps of:determining a number of delay elements within a delay chain circuit generating the plurality of phase-shifted clock signals from a reference clock signal which change state in response to one cycle of the reference clock signal; and adjusting a modulation depth of the waveform signal having the triangular wave profile in response to the determined number of delay elements.94767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054 . Therefore, the claims are allowed.

Regarding claims 66-70, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular,9 the steps of: determining a number of delay elements within a delay chain circuit generating the plurality of phase-shifted clock signals from a reference clock signal which change state in response to one cycle of the reference clock signal; and adjusting a number of quantization levels for the sigma-delta modulation in response to the determined number of delay elements. 4767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054Therefore, the claims are allowed.

Regarding claim 71, Chang and/or Romano et al. fails to teach or suggest the claimed invention as a whole, in particular, the step of scaling a modulation depth of the waveform signal by a compensation value to account for process and voltage variation of delay elements within a delay chain circuit generating the plurality of phase-shifted clock signals.9 4767879.vlCUSTOMER NO. 30430PATENT APPLICATIONDocket No. 58940-02054Therefore, the claim is allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809